DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 30, 2022 has been entered.
 	Claims 1, 3, 6 – 7, 9 – 12, 15, 18 – 20, 44 – 46 and 48 – 51 are pending; claims 10 – 12, 15, 18 – 20, 44 – 46 and 48 – 51 are withdrawn as non-elected inventions; claims 1, 3, 6 – 7 and 9 have been considered on the merits. All arguments have been fully considered.


Claim Objections
Previous objections are withdrawn due to applicant’s amendment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6 – 7 and 9 are rejected under 35 U.S.C. 102a1 and 102 a2 as being anticipated by Cutcliffe et al. (US 2016/0271189).
Regarding claims 1 and 3, Cutcliffe teaches compositions comprising baceriocins such as carnocyclin and enterolysin (0216, 0319) and a prebiotic such as an oligosaccharide (0218) in amounts of 1 – 10 mg/ml (or 1 – 10 g/L) (0367).  Although the reference does not teach the bacteriocins are extracted from the claimed species, it is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  In the instant case, the claims are interpreted to encompass compositions comprising (a) at least of camocyclin A, zoocin A, enterolysin A, linocin M18, uviB or combinations thereof, and (b) prebiotics as claimed.
Regarding claim 6, the compositions are lyophilized (0327).
Regarding claims 7 and 9, the compositions may further include glycerol, excipients, carriers, “active ingredients” (0348), disintegrants (dissolution agents) (0349), antioxidants (0348, 0349) and preservatives (0351).
The reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6 – 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Henn et al. (US 2014/0199281).
Regarding claims 1 and 3, Henn teaches compositions comprising a first and second bacteria such as Aneurinibacillus migulans and A. aneurinilyticus (0008, 0009, 0011, 0016, Table 1, p.28) in amounts of 108 – 1011 CFUs (0013, 0016) and a prebiotic (0026, 0158) such as oligosaccharides, polysaccharides, fructose, xylose, galactose, glucose and/or mannose (0103, 0158).  Regarding the recited bacteriocins, it is noted that the claim defines these components alternative and are therefore not required by the claims.  Notwithstanding, since the compositions of Henn include the claimed bacteria it would follow that the instant bacteriocins would also be included as they are metabolites of the claimed species.  Although Henn does not teach the compositions having the claimed amount of prebiotic, Henn does recognize that the prebiotic is effective to promote the survival of the bacteria in the composition (0158).  Thus, the prebiotic is recognized to have a particular activity, or is a result effective variable.  As such, at the time the claims were filed, one of ordinary skill in the art would have been motivated by routine practice to optimize the amount of prebiotic in the probiotic composition of Henn, with a reasonable expectation for successfully obtaining an effective bacterial composition.  
Regarding claims 6 and 7, the compositions are lyophilized with glycerol (0014, 0098, example P6, P8).
Regarding claim 9, the compositions may include excipients, drugs (or active agents) (0013), preservatives (0107), dispersion and disintegrant agents (dissolution agents) (0112-0113).
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Response to Arguments
Applicant argues that Cutcliffe does not teach the claimed strains or extracts; that example 1 shows the claimed strains exhibit activity against Streptococcus and Fusobacterium unlike others in the prior art; that there is no motivation to combine the claimed bacterial strains since there is no methodology for which to choose and no express combination taught; and there is no reasonable expectation for successfully combining the claimed strains. Applicant further argues that Henn is drawn to a laundry list of bacteria, reciting more than 1000 strains/species; and that there is only a general guidance to combine the bacteria for treating over 1000 diseases. Applicant argues that the combination exhibits an unexpected result in that they are the only strains to exhibit activity against Streptococcus and Fusobacterium, making it unobvious to select and combine the instant bacteria.
However, these arguments fail to persuade.
Regarding Cutcliffe, as stated above, the claims are interpreted to encompass compositions comprising (a) at least of camocyclin A, zoocin A, enterolysin A, linocin M18, uviB or combinations thereof, and (b) prebiotics as claimed. Although the reference does not teach the bacteriocins are extracted from the claimed species, it is noted that the patentability of a product does not depend on its method of production or the source from which it is obtained.If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process. When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper. (MPEP 2113) Absent evidence to a structural or functional difference, the compositions are interpreted to be the same.
Regarding Henn, while it is acknowledged that the reference discloses numerous combinations of bacteria, the reference also expressly recites the combination of a first and second bacteria such as Aneurinibacillus migulans and A. aneurinilyticus (0008, 0009, 0011, 0016, Table 1, p.28). As such, the reference is considered to teach the claimed combination of bacterial species together in a composition. Further, the reference specifically teaches the bacteria in amounts of 108 – 1011 CFUs (0013, 0016) and a prebiotic (0026, 0158) such as oligosaccharides, polysaccharides, fructose, xylose, galactose, glucose and/or mannose (0103, 0158). As such, it is maintained that the reference specifically teaches the claimed combination, albeit among a variety of other finite combinations.  
Regarding the argument that example 1 shows the claimed strains exhibit activity against Streptococcus and Fusobacterium unlike others in the prior art, it is noted that the claims are drawn to species and not specific strains. Further, it is noted that the example screens species and strains taken from a particular source and not all of the species and strains disclosed in the prior art. Moreover, the example does not compare the claimed species to those of the prior art. Thus, the argument is not commensurate in scope with the claimed invention. 
Regarding the argument that the prior art does not motivate one to combine the instant bacteria, it is noted that Henn specifically lists the claimed combination of bacteria in Table 1. In addition, the reference provides methodology for selecting combinations in paragraph 0008 while providing a finite number of solutions that are disclosed to be combinable.
Regarding the argument that Henn is drawn to a laundry list of bacteria, reciting more than 1000 strains/species and that there is only a general guidance to combine the bacteria for treating over 1000 diseases, it is noted that the specific combination of bacteria is disclosed in Table 1. Further, the claims are not drawn to a method of treating or preventing any condition.  Rather the claims are drawn to a composition.  As such, the arguments are not commensurate in scope with the claimed invention.  
Regarding the argument that the compositions exhibits unexpected results, it is noted that no evidence has been made of record to support any stated surprising result. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699